Citation Nr: 0323955	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition.

2.  Entitlement to service connection for a left foot 
condition

3.  Entitlement to an initial rating higher than 10 percent 
for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from June 1998 to July 
2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO, which denied the 
veteran's claims for service connection for right hip and 
left foot disorders.


FINDINGS OF FACT

1.  The veteran has been informed of all information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate his claims, and VA has assisted 
him in obtaining supporting evidence; any information, 
or medical or lay evidence, which could not be obtained is 
due to his failure to cooperate or simply because the 
evidence does not exist.  

2.  It is questionable whether the veteran even currently has 
a right hip disability, but even assuming he does, there 
still is no medical evidence of record causally relating it 
to his service in the military or, alternatively, to his 
already service-connected back disability.  

3.  It is questionable whether the veteran even currently has 
a left foot disability, but even assuming he does, there 
still is no medical evidence of record causally relating it 
to his service in the military or, alternatively, to his 
already service-connected back disability.  




CONCLUSIONS OF LAW

1.  A right hip disability was not incurred or aggravated 
during service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  A left foot disability was not incurred or aggravated 
during service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claims, VA notified the veteran 
both of the necessary information and of which evidence he 
was to submit and which evidence VA would attempt to obtain 
on his behalf.  

The RO did this in numerous notice letters to the veteran.  
In particular, the RO sent him in notice letters in August 
2001, October 2001, June 2002, July 2002 and December 2002.  
Thus, the veteran had notice of what was still required, of 
what the RO would do, and of what it needed from him in order 
for his claims to be successful.  It also informed him what 
would happen if he did not comply.  The evidence also shows 
he was notified of the pertinent laws and regulations as to 
what constituted successful claims in the RO's rating 
decisions, statement of the case (SOC), and a supplemental 
statement of the case (SSOC) during the course of his appeal.  
Although he claims that he did not receive the October 2001 
notice letter, and although there appears to be one letter 
missing in the name of his street, that notice letter was not 
returned to VA by the U.S. Postal Service as undeliverable.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003) (in 
order to rebut the presumption of administrative regularity, 
the veteran must establish both that the mailing was returned 
as undeliverable and that there were other possible and 
plausible addresses available to VA).

In any event, under the facts and circumstances of this 
particular case, the Board need not reach the question of 
whether the veteran actually received that letter.  This is 
because the other actions and notices of record more than 
amply notified him of the elements of successful claims, of 
what was required of him, of what VA had done or would do, 
and what would happen next if such evidence was not received.  
Further, after he claimed that he did not receive the October 
2001 notice letter, and acknowledged that he was not 
receiving treatment anywhere, VA again had him reexamined, 
regardless, to obtain a comprehensive, complete, and thorough 
medical opinion addressing the specific issues at hand.  All 
of this, especially when considered collectively, indicates 
he was apprised of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing legal authority.  Thus, the RO notified him of what 
the evidence must show.  

Since no additional evidence has been cited by the veteran as 
being available, but absent from the record, the Board finds 
that any failure on the part of VA to further notify him what 
hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of 
well-grounded claims, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claims-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claims.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) discusses what the Board, itself, may do in 
developing claims and what, instead, must be done by the RO 
as the agency of original jurisdiction over the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d (Fed. Cir. 2003) (holding notice provision contained 
in 38 C.F.R. § 19.9(a)(2) invalid, as it operates with 
38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. § 7104(a), 
and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)); compare Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam) (appellant 
represented by counsel presumed to be versed in facts and 
applicable law may waive consideration on appeal of any 
notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Here, though, because the Board did not develop 
evidence in this case, (rather, the RO did), the holdings in 
the DAV case are inconsequential.

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records  The RO 
also had him undergo VA compensation and pension examinations 
to obtain medical opinions addressing the specific issues at 
hand.  38 U.S.C.A. § 5103A(d).

In conclusion, further development and further expending of 
VA's resources is simply not warranted in this case, since 
the veteran has been given ample notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its preliminary duties and responsibilities.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from a personal injury sustained or a disease contracted in 
the line of duty, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



Generally, to show this connection to service, the record 
must include:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of a 
relevant injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The regulations also provide that service connection may be 
granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran claims that he currently has right hip and left 
foot disabilities as a result of his service in the 
military-specifically, due to constantly having to stand and 
physically train (PT) as a soldier.  

The veteran also contends that his VA compensation and 
pension examination was "incomplete," and that his current 
claimed disabilities are related to, or the result of, his 
already service-connected back disability.  See 38 
C.F.R. § 3.310(a) (indicating that service connection also is 
possible for disability that is proximately due to or the 
result of a service-connected condition).  This includes 
aggravation of the nonservice-connected condition by the 
service-connected disability, but only to the extent above 
and beyond the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Despite his contentions to the contrary, the veteran's 
service medical records (SMRs) do not show that he was 
separated from the military with the disabilities alleged.  
As support for his claim, he has repeatedly pointed to an SMR 
showing that he was seen with right foot complaints, assessed 
with overuse of this extremity, and told to come back to the 
clinic as needed.  But as is readily apparent, this record he 
cites refers to problems with his right foot, not his left 
foot which is presently at issue.  Obviously then, this 
evidence is insufficient to show that he sustained a relevant 
injury (i.e., to his left foot) in service.

Other SMRs show the veteran had complaints of blisters on his 
feet and a stress fracture of the second metatarsal.  
However, the report of his February 2000 separation 
examination indicates his lower extremities and feet were 
clinically evaluated as normal.  Further, although he 
reported recurrent back pain and other complaints, he denied 
foot trouble, as well as a bone, joint or other deformities.  
He was medically boarded out of the service for the recurrent 
back pain, not due to anything related to his left foot 
and/or right hip.  And bear in mind that service connection 
already has been granted for his chronic back pain, so he 
already is being compensated for it.  Thus, there is no 
evidence of a chronic left foot or right hip disability 
either in service or at time of separation.  

Of equal or even greater significance, however, there is no 
medical evidence of current disability, either.  And as 
alluded to earlier, this also is a prerequisite to granting 
service connection for the right hip and left foot conditions 
alleged.  In other words, there must be a medical diagnosis 
of record confirming the veteran has them.  There is no such 
diagnosis in this instance

The June 2001 VA examination report shows only that the 
veteran reported intermittent tenderness of his left ankle, 
and that he had rolled his left ankle.  The May 2002 VA 
examination report shows complaints of back pain radiating 
into his hips and sometimes his legs.  A straight leg raising 
test confirmed this.  But it was sciatica caused by his 
degenerative disc disease, not anything concerning his right 
hip itself.  To the contrary, he had "very good" range of 
motion in his hips and no signs of tenderness.  Additionally, 
his left foot and ankle were normal.  And X-rays of both were 
negative.  And at the conclusion of that evaluation, 
there also were no clinical diagnoses concerning either his 
right hip or left foot.  The diagnoses only pertained to his 
back, etc.

The veteran also signed up for primary care treatment at a VA 
medical center (VAMC) in May 2002, but that preliminary 
intake examination does not show disabilities of his right 
hip or left foot, either.  It shows only other unrelated 
diagnoses and that he declined physical therapy.  The 
radiographic reports show that four views of his ankle 
revealed that it was unremarkable.  The mortise was normal, 
the foot was unremarkable, and there was no fracture, 
degenerative change or destructive lesion.  The frontal view 
of his pelvis, along with multiple views of his right hip, 
showed negative findings for the sacroiliac joints, sympysis 
pubis, and both hips.  The soft tissues and osseous 
structures were also normal.  

Thus, although the veteran has complained of pain and 
crepitus in his right hip, left ankle, and left foot, mere 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The medical evidence shows that no current right hip or left 
foot disabilities currently exist.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

As to the veteran's contention that his VA examination was 
incomplete, and that his claimed conditions are related to 
his back disability, the Board must point out that the U.S. 
Court of Appeals for Veterans Claims (Court) has held that a 
layperson is not competent to make such a medical 
determination.  See, generally, Espiritu v. Derwinski, 2 Vet 
App 492 (1992).  And there is no objective medical evidence 
substantiating this allegation.

Therefore, the preponderance of the evidence is against the 
veteran's claims, meaning the benefit of the doubt rule does 
not apply, and his appeal must be denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for a right hip disability is denied.  

Service connection for a left foot disability is denied.  


REMAND

It was in August 2001 that the RO granted the veteran's claim 
for service connection for the low back pain and assigned an 
initial 10 percent rating.  In July 2002, before expiration 
of the one-year appeal period for contesting that decision, 
he indicated he wanted a higher (i.e., 30 percent) rating for 
his chronic low back pain.  And he indicated that he wanted 
this higher rating retroactive to the same date as his 
current 10 percent rating.

The veteran's statement, contesting the validity of his 
initial 10 percent rating, is a timely notice of disagreement 
(NOD) on this issue.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  See also 38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302 
(2002).

When, as here, the veteran has submitted a timely NOD, and 
the RO has not provided him a statement of the case (SOC), 
the Board must remand, as opposed to merely refer, the claim 
in question to the RO to have this done.  The veteran also 
must be given an opportunity to perfect an appeal to the 
Board on this specific issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED to the RO for the 
following:

Send the veteran an SOC on the issue of 
whether he is entitled to an initial 
rating higher than 10 percent for his 
service-connected chronic low back pain.  
The SOC must address the claim in this 
context, which includes determining 
whether he is entitled to a "staged" 
rating.  See Fenderson, 12 Vet. App. at 
125-26.  If, and only if, he then 
perfects an appeal to the Board on this 
specific issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement) should this claim 
be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



